Citation Nr: 1041085	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-36 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided at St. Joseph's Hospital beyond November 4, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to October 
1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision of the Canandaigua, New York, 
Department of Veterans Affairs (VA) Medical Center (MC), which 
denied reimbursement of the Veteran's medical expenses incurred 
at St. Joseph's Hospital beyond November 4, 2005.

This appeal is remanded to the VAMC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran is service-connected for posttraumatic stress 
disorder, rated as 70 percent disabling and diabetes mellitus, 
rated as 20 percent disabling.  The Veteran is in receipt of a 
total disability rating based on individual unemployability.  

The Veteran is requesting payment or reimbursement of medical 
expenses incurred at a private medical facility during an October 
to November 2005 hospitalization.  He was hospitalized at St. 
Joseph's Hospital from October 29, 2005 to November 10, 2005.  
The VAMC determined that the Veteran presented to the private 
hospital for an emergent medical condition and authorized the 
claim for payment for services rendered through November 4, 2005.  
Payment for services rendered after that date were denied because 
it was determined by the VAMC that his condition had stabilized 
such that he could have been transferred to a VA facility.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to 
payment or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There must 
be a showing that three criteria are met:  

(a) the care and services rendered were either:  (1) for an 
adjudicated service-connected disability, or (2) for a 
nonservice-connected disability associated with and held to 
be 
aggravating an adjudicated service-connected disability, or 
(3) 
for any disability of a veteran who has a total disability, 
permanent in nature, resulting from a service-connected 
disability, or (4) for any injury, illness, or dental 
condition 
in the case of a veteran who is participating in a 
rehabilitation 
program and who is medically determined to be in need of 
hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 
17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the services were rendered in a medical emergency of 
such 
nature that delay would have been hazardous to life or 
health; 
and 

(c) no VA or other Federal facilities were feasibly 
available and 
an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or 
would have been refused.  38 U.S.C.A. § 1728 (West 2002); 
38 
C.F.R. § 17.120 (2010).

The Veteran was admitted to St. Joseph's Hospital on October 29, 
2005 with abdominal pain.  During hospitalization, an open 
cholecystectomy was performed on November 1, 2005.  After the 
surgery, the Veteran was transported to recovery in satisfactory 
condition.  The hospital discharge report shows that the 
postoperative course was complicated by an episode of shortness 
of breath and hypoxemia.  A chest X-ray performed on November 4, 
2005 showed wide azygos vein and prominent vascular pedicle, 
Kerley-B lines and small pleural effusions consistent with 
pulmonary edema.  The impression was congestive heart failure.  
He had a CT scan on November 6, 2005 due to a concern about a 
pulmonary embolism.  An echocardiogram was conducted on November 
7, 2005 due to shortness of breath.  

The Veteran argues that he was not stable to transfer until 
November 10, 2005 as post-operative concerns delayed his 
discharge.  The Board notes that the findings of congestive heart 
failure on X-ray in November 4, 2005 and concerns of a pulmonary 
embolism requiring a CT scan on November 6, 2005, raise a 
question as to whether the Veteran was, in fact, stable for 
transfer to a VA facility on November 4, 2005.  The stability 
determination made by the VA Registered Nurse who reviewed the 
claim2 provided no discussion or rationale for the conclusion.  
Thus, the Board finds that a remand is necessary to obtain an 
opinion from a physician as to whether the Veteran was stable for 
transfer on November 4, 2005 despite findings of congestive heart 
failure on that day and the possibility of a pulmonary embolism 
noted on November 6, 2005.  
  
In addition, while the record contains a report of contact dated 
on October 31, 1995 which indicates approval through November 4, 
2005, there is no indication of whether subsequent reports of 
contact were made.  

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain copies of all reports of contact 
generated by the VAMC dating from November 
1, 2005 through November 10, 2005 
concerning the Veteran's 
admission/hospitalization at St. Joseph's 
Hospital.  If no such reports exist, an 
annotation to that effect should be placed 
in the medical folder.

2.  Send the medical folder to a VA 
physician for review.  The physician should 
review the record and indicate on what date 
the medical evidence from St. Joseph's 
hospital establishes that the Veteran was 
stable for transfer to a VA facility.  The 
physician should address whether the 
findings of congestive heart failure on 
November 4, 2005 and possible pulmonary 
embolism on November 6, 2005 are consistent 
with someone who is stable for transfer to 
a different medical facility.  The 
physician should provide a rationale for 
the conclusion reached.

3.  After the development requested above 
has been completed to the extent possible, 
the VAMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



